As filed with the Securities and Exchange Commission on February 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2012 Date of reporting period:December 31, 2011 Item 1. Schedules of Investments. Chase Growth Fund Schedule of Investments at December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 98.7% Aerospace/Aircraft - 1.4% Precision Castparts Corp. $ Auto/Auto Parts - 3.2% O'Reilly Automotive, Inc. * Beverage - 3.6% Coca-Cola Co. Biotechnology - 1.7% Celgene Corp. * Broadcast Media - 1.7% DIRECTV - Class A * Chemicals - 1.1% FMC Corp. Chemicals - Specialty - 2.3% Praxair, Inc. Computer - Storage - 4.9% EMC Corp. * Teradata Corp. * Computer Hardware - 10.3% Apple Inc. * International Business Machines Corp. Computer Software - Enterprise - 3.4% Nuance Communications, Inc. * Oracle Corp. Consumer Finance - 2.0% Discover Financial Services Drugs - Generic - 1.9% Watson Pharmaceuticals, Inc. * Drugs - Proprietary - 6.2% Abbott Laboratories Allergan, Inc. Shire PLC - ADR Energy/Integrated - 3.4% Chevron Corp. Energy/Oil Service - 3.8% Baker Hughes Inc. FMC Technologies, Inc. * Finance/Information Services - 4.0% MasterCard, Inc. - Class A Health Care Distribution - 2.5% AmerisourceBergen Corp. Household Products - 2.3% Colgate-Palmolive Co. Information Services - 1.9% Alliance Data Systems Corp. * Internet Retail - 1.5% eBay, Inc. * Machinery - 4.2% Cummins Inc. Joy Global, Inc. Railroad - 3.7% Union Pacific Corp. Restaurants - 11.5% McDonald's Corp. Starbucks Corp. Yum! Brands, Inc. Retail - Discount - 9.1% Costco Wholesale Corp. Dollar Tree, Inc. * Ross Stores, Inc. TJX Companies,Inc. Retail - Specialty - 4.4% Bed Bath & BeyondInc. * PetSmart, Inc. Service Companies - 2.7% Cognizant Technology Solutions - Class A * TOTAL COMMON STOCKS (Cost $154,702,794) SHORT-TERM INVESTMENTS - 1.5% Invesco STIT Treasury Portfolio - Institutional Class, 0.02%# TOTAL SHORT-TERM INVESTMENTS (Cost 2,861,171) Total Investments in Securities (Cost ($157,563,965) - 100.2% Liabilities in Excess of Other Assets - (0.2)% ) NET ASSETS - 100.00% $ ADR - American Depositary Receipt * Non-income producing security. # Rate shown is the 7-day yield as of December 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Chase Mid-Cap Growth Fund Schedule of Investments at December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 97.0% Aerospace/Aircraft - 1.5% TransDigm Group, Inc. * $ Beverage - 2.2% Hansen Natural Corp. * Business Services - 3.7% Higher One Holdings, Inc. * Towers Watson & Co. - Class A Chemicals - 2.3% FMC Corp. Chemicals - Specialty - 5.5% Airgas, Inc. NewMarket Corp. Computer - Networking - 1.9% Riverbed Technology, Inc. * Computer - Storage - 3.4% Informatica Corp. * Teradata Corp. * Computer Software - Enterprise - 9.1% CommVault Systems, Inc. * MICROS Systems,Inc. * Nuance Communications, Inc. * Solarwinds, Inc. * Websense, Inc. * Consumer Goods/Services - 1.9% Coinstar, Inc. * Drugs - Generic - 4.6% Perrigo Co. Watson Pharmaceuticals, Inc. * Drugs - Proprietary - 2.6% Questcor Pharmaceuticals, Inc. * Electrical Instruments - 2.0% FEI Co. * Energy/Oil Service - 3.7% Bristow Group, Inc. CARBO Ceramics Inc. Finance/Information Services - 2.3% Wright Express Corp. * Financial Services - Diversified - 1.5% First Cash Financial Services, Inc. * Financial Services - Miscelleanous - 4.0% CBOE Holdings, Inc. MarketAxess Holdings, Inc. Food - 1.9% Ralcorp Holdings, Inc. * Footwear - 1.6% Deckers Outdoor Corp. * Information Services - 2.1% Alliance Data Systems Corp. * Insurance - Property/Casualty/Title - 1.9% AmTrust Financial Services, Inc. Leisure Time - 2.1% Polaris Industries, Inc. Personal Care - 4.8% Nu Skin Enterprises, Inc. - Class A Ulta Salon, Cosmetics & Fragrance, Inc. * Railroad - 2.3% Genesee & Wyoming Inc. * Restaurants - 2.3% Panera Bread Co. - Class A * Retail - Discount - 7.7% Dollar Tree, Inc. * PriceSmart, Inc. Ross Stores, Inc. Retail - Specialty - 4.8% PetSmart, Inc. Tractor Supply Co. Semiconducors - 1.5% Skyworks Solutions, Inc. * Service Companies - 2.5% Oil States International, Inc. * Shipping - 2.3% Kirby Corp. * Telecommunication Services - 5.0% MasTec Inc. * NeuStar, Inc. - Class A * Waste Disposal - 2.0% Waste Connections, Inc. TOTAL COMMON STOCKS (Cost $20,553,166) SHORT-TERM INVESTMENTS - 5.7% Invesco STIT Treasury Portfolio - Institutional Class, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost 1,339,410) Total Investments in Securities (Cost ($21,892,576) - 102.7% Liabilities in Excess of Other Assets - (2.7)% ) NET ASSETS - 100.00% $ * Non-income producing security. # Rate shown is the 7-day yield as of December 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Chase Funds Notes to Schedule of Investments December 31, 2011 (Unaudited) Note 1 – Securities Valuation The Chase Funds’ (the “Funds”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of December 31, 2011: Chase Growth Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
